Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”), dated as of August 12, 2005, by CARDIMA,
INC., a Delaware corporation (the “Borrower”), in favor of APIX INTERNATIONAL
LIMITED (the “Lender”) is made with reference to the following:

 

A. Pursuant to that certain Term Sheet (“Term Sheet”) dated as of August 12,
2005 and that certain Promissory Note (the “Bridge Promissory Note”) dated as of
August 12, 2005 between the Borrower and the Lender, each of which the parties
hereto propose to cause to be superseded by a Loan Agreement (the “Loan
Agreement”) and Promissory Note (the “Promissory Note”) by and between the
Borrower and the Lender (the Bridge Promissory Note, the Term Sheet, the Loan
Agreement and the Promissory Note, including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, collectively, the “Funding Documents”), the Lender has agreed to make
certain loans to the Borrower subject to and in accordance with the terms and
conditions of the Funding Documents.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
other agreements hereinafter contained, and in order to induce the Lender to
make the Loans under the Funding Documents, the Borrower hereby agrees with the
Lender for its benefit as follows:

 

SECTION 1. Grant of Security Interest. The Borrower hereby grants to the Lender
a continuing security interest in the following property of the Borrower,
wherever located, whether the same is now owned or hereafter created or acquired
(the “Collateral”):

 

(a) all inventories and merchandise, including without limitation raw materials,
work in process, finished products, goods in transit, materials used or consumed
in the manufacture or production thereof, all wrapping, packaging, advertising
and shipping materials (and all documents relating thereto), all labels and
other devices, names and marks affixed or to be affixed thereto for the purpose
of selling or identifying the same or the seller or manufacturer thereof, all
supplies and containers relating to or used in connection with the foregoing,
all goods in which the Borrower has an interest in mass or an interest or right
as a consignee and all goods which are returned to or repossessed by the
Borrower, whether used or consumed in the Borrower’s business, held for sale or
lease, furnished under service contracts, or otherwise, and all bills of lading,
warehouse receipts, documents of title or general intangibles relating to any of
the foregoing (collectively, the “Inventory”);

 

(b) all goods, farm products, equipment, machinery, tools, tooling, molds, dies,
jigs, motors, furniture, fixtures (whether or not attached to real property),
furnishings, trade fixtures, motor vehicles and rolling stock, materials and
parts and all other tangible personal property, all attachments, accessions and
property now or hereafter affixed to or used in connection with any of the
foregoing, and all substitutes and replacements for any of the foregoing;

 

(c) all rights to the payment of money or other forms of consideration,
accounts, payment intangibles, notes, accounts receivable, drafts, documents,
chattel paper,



--------------------------------------------------------------------------------

(including, without limitation, electronic chattel paper and tangible chattel
paper), letter of credit rights, choses in action, undertakings, surety bonds,
insurance policies, acceptances, federal, state and local tax refunds and all
other forms of claims, demands, instruments and receivables, together with all
guarantees, security agreements, leases and rights and interests securing the
same and all right, title and interest of the Borrower in the merchandise which
gave or shall give rise thereto, including the right of stoppage in transit,
replevin, reclamation, repossession and resale (collectively, the
“Receivables”);

 

(d) all agreements, contracts, leases, licenses, letters of credit, security
agreements, indentures and purchase and sales orders of any kind whatsoever, all
rights of the Borrower thereunder, including all rights to purchase, lease, sell
or otherwise acquire or deal with real or personal property and all warranty
rights and contract rights of any nature, whether written or oral, and all
consents or other authorizations relating thereto, to the extent assignable
(collectively, the “Contracts”);

 

(e) all licenses, permits, franchises, certificates and other governmental
authorizations and approvals of any nature whatsoever, to the extent assignable
(collectively, the “Licenses and Permits”);

 

(f) all deposit accounts, including without limitation, all demand, time,
savings, passbook, custodial, safekeeping, escrow or like accounts maintained by
the Borrower with the Lender or any bank, savings and loan association, credit
union or like organization, and all money, cash, cash equivalents, investment
securities, deposits and prepayments of the Borrower in any such deposit account
(all of the foregoing being deemed to be in any such account as soon as the same
is put in transit to such account by mail or other courier);

 

(g) all trademarks, trade names, trade styles service marks (and all prints and
labels on which any of the foregoing appear), designs, letters patent of the
United States or any other country, copyrights and other general intangibles of
a like nature, and all registrations, recordings, reissues, extensions,
renewals, continuations, continuations-in-part and licenses thereof (including
applications for registration and recording);

 

(h) all other proprietary rights and confidential information, technology,
processes, trade secrets, computer programs, source codes, software, customer
lists, sales literature and catalogues, price lists, subscriber information,
drawings, specifications, blueprints, telephone numbers, formulae, goodwill and
all applications and registrations relating to any of the foregoing;

 

(i) all stocks, bonds, debentures, securities, financial assets, securities
entitlements, securities accounts, commodity contracts, commodity accounts,
subscription rights, options, warrants, puts, calls, certificates, partnership
interests, joint venture interests, investments and/or brokerage accounts and
all rights, preferences, privileges, dividends, distributions, redemption
payments or liquidation payments with respect thereto (collectively, the
“Investment Property”);

 

(j) all files, correspondence, books and records of the Borrower, including
without limitation, books of account and ledgers of every kind and nature, all
electronically

 

2



--------------------------------------------------------------------------------

recorded data relating to the Collateral, the Borrower or the business thereof,
all computer programs, tapes, discs and data processing software containing the
same, and all receptacles and containers for such records;

 

(k) all other goods, accounts, general intangibles (including, without
limitation, commercial tort claims and payment intangibles), documents,
instruments, causes of action, rights, interests and properties of every kind
and description, tangible or intangible;

 

(l) all rights, remedies, powers and/or privileges of the Borrower with respect
to any of the foregoing, all rights in all litigation presently or hereafter
pending for any cause or claim (whether in contract, tort or otherwise) and all
judgments now or hereafter arising therefrom;

 

(m) all other assets of the Borrower; and

 

(n) all proceeds, replacements, products, additions, accessions and
substitutions of any of the foregoing.

 

Nothing in this Agreement shall be deemed to constitute an assumption by the
Lender of any liability or obligation of the Borrower with respect to any of the
Collateral.

 

In this Agreement, unless otherwise indicated, the singular includes the plural
and plural the singular; words importing any gender include the other gender;
references to statutes or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred to; references to “writing” include printing,
typing, lithography and other means of reproducing words in a tangible visible
form; the words “including,” “includes” and “include shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections), exhibits, annexes or schedules are to this Agreement;
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments, extensions and other modifications to such
instruments (without, however, limiting any prohibition on any such amendments,
extensions and other modifications by the terms of this Agreement); and
references to persons include their respective permitted successors and assigns
and, in the case of governmental parties, persons succeeding to their respective
functions and capacities.

 

SECTION 2. Security for Obligations. This Agreement secures and the Collateral
is collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by acceleration or otherwise (including the payment
of amounts which would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), of all
obligations now or hereafter arising under any of the Funding Documents or any
other agreement now of at anytime hereafter entered into between the Borrower
and the Lender, including for principal or interest (including, without
limitation, interest which, but for the filing of a petition in bankruptcy with
respect to the Borrower, would accrue on such obligations), fees, expenses or
otherwise, and all obligations of Borrower now or hereinafter arising under this
Agreement (all such obligations being the “Secured Obligations”).

 

It is the intention of Borrower that the continuing grant of security interests
provided for herein shall remain as security for the payment and performance of
the Secured Obligations,

 

3



--------------------------------------------------------------------------------

whether now existing or hereinafter incurred by future advances or otherwise,
and whether or not contemplated by the parties at the date hereof. No notice of
the continuing grant of such security interests, therefore, shall be required to
be stated on the face of any document representing any such Secured Obligation
nor shall it otherwise be necessary to identify any such Secured Obligation as
being secured hereby. Any such Secured Obligation shall be deemed to have been
made pursuant to Section 9204 of the Uniform Commercial Code of the State of
California, as applicable (the “Code”).

 

SECTION 3. Representations and Warranties. The Borrower represents and warrants
as follows:

 

(a) Incorporation of Borrower. Borrower is a corporation duly formed and now
existing in good standing under the laws of the State of Delaware; is duly
qualified to do business as a foreign corporation in each other jurisdiction in
which the failure to so qualify would have a material adverse effect on Borrower
and has the corporate power and authority to own its properties and to transact
the business in which it is engaged in all places at which it engages in
business. Borrower’s true and complete legal name and jurisdiction of
organization are as identified in the preamble to this Agreement.

 

(b) Power and Authority. The Borrower has full power, authority and legal right
to grant to the Lender a security interest in the Collateral pursuant to this
Agreement, and the execution and delivery of this Agreement has been duly
authorized by the Borrower. No authorization, approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required either (i) for the grant by the Borrower to the Lender of a security
interest in the Collateral pursuant to this Agreement or for the execution,
delivery or performance of this Agreement by the Borrower, or (ii) for the
exercise by the Lender of rights provided for in this Agreement or the remedies
in respect of the Collateral pursuant to this Agreement;

 

(c) Title to Collateral; Priority. The Borrower is the legal and beneficial
owner of the Collateral, free and clear of any liens, except for the liens
created by this Agreement and any other security agreement entered into by and
among the Borrower and Lender, and the grant by the Borrower of a security
interest in the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral in favor of the
Lender, securing the payment of the Secured Obligations;

 

(d) Nature of Collateral. No part of the Collateral is used or was bought for
personal, family or household purposes.

 

SECTION 4. Affirmative Covenants. The Borrower covenants that until such time as
all of the Secured Obligations are indefeasibly paid or satisfied in full,
unless the Lender shall otherwise consent in writing:

 

(a) Delivery of Collateral. With respect to any Collateral as to which the
Lender’s security interest need or may be perfected by, or the priority thereof
need be assured by, possession of such Collateral, including, without
limitation, all originals of all chattel paper which evidence the Receivables,
the Borrower shall upon demand of the Lender deliver

 

4



--------------------------------------------------------------------------------

possession of same in pledge to the Lender, endorsed or accompanied by such
instruments of assignment or transfer as the Lender may specify and stamped or
marked in such manner as the Lender may specify;

 

(b) Protection of Security and Legal Proceedings. The Borrower shall, at its own
expense, take any and all actions necessary or desirable to preserve, protect
and defend the security interests of the Lender in the Collateral and the
perfection and priority thereof against any and all adverse claims, including
appearing in and defending all actions and proceedings which purport to affect
any of the foregoing. The Borrower shall cooperate with the Lender in any
litigation brought against the Lender related to the Collateral, this Agreement,
any other security agreement by and among the Borrower and the Lender or any
other Funding Document. The Borrower shall promptly reimburse the Lender for any
and all sums, including costs, expenses and actual attorneys’ fees, which the
Lender may pay or incur in defending, protecting or enforcing its security
interests in the Collateral or the perfection or priority thereof;

 

(c) Payment of Taxes. The Borrower shall pay or cause to be paid all taxes and
other levies with respect to the Collateral when the same become due and payable
except to the extent contested in good faith and bonded in a manner satisfactory
to the Lender;

 

(d) Use and Maintenance of Collateral. The Borrower shall comply with all laws,
statutes and regulations pertaining to its use and ownership of the Collateral
and its conduct of its business; properly care for and maintain all of the
Collateral in good condition, free of misuse, abuse, waste and deterioration,
reasonable wear and tear of intended use excepted; keep accurate and complete
books and records pertaining to the Collateral in accordance with generally
accepted accounting principles; and promptly and completely perform all of its
obligations under the Contracts and maintain in full force and effect all of the
Licenses and Permits;

 

(e) Government Receivables. The Borrower shall promptly notify the Lender in
writing of the existence of, and shall execute any instruments and take any
action requested by the Lender in order to perfect the Lender’s security
interest in, any Receivable the face value of which exceeds $1,000 arising out
of a Contract with the United States of America or any department, agency,
subdivision or instrumentality thereof;

 

(f) Insurance. The Borrower shall, at its own expense, keep the Collateral
insured against loss by fire, theft and other extended coverage hazards for the
full replacement value thereof. All such insurance shall be written by companies
and on forms satisfactory to the Lender, such policies shall provide that
coverage shall not lapse for any reason whatsoever without the insurer giving to
the Lender thirty (30) days’ prior written notice, and the policies of such
insurance or, at the election of the Lender, certificates thereof satisfactory
to the Lender, shall be delivered to the Lender within ten (10) days following
the date of execution of this Agreement;

 

(g) Inspection. The Borrower shall give the Lender such information as may be
requested concerning the Collateral and shall at all reasonable times and upon
reasonable notice permit the Lender and its agents and representatives to enter
upon any premises upon which the Collateral is located for the purpose of
inspecting the Collateral. Furthermore, the

 

5



--------------------------------------------------------------------------------

Lender shall at all reasonable times on reasonable notice have full access to
and the right to audit any and all of the Borrower’s books and records
pertaining to the Collateral, to confirm and verify the value of the Collateral
and to do whatever else the Lender reasonably may deem necessary or desirable to
protect its interests; provided, however, that any such action which involves
communicating with customers of the Borrower shall be carried out by the Lender
through the Borrower’s independent auditors unless an Event of Default (as
defined in any Funding Document) occurs and is continuing, in which case the
Lender shall then have the right directly to notify such obligors;

 

(h) Notification. The Borrower shall notify the Lender in writing within three
(3) business days of the occurrence of (i) an Event of Default or of the
occurrence of an event which, with notice or lapse of time, or both, would
constitute an Event of Default, or (ii) any event which adversely affects the
value of the Collateral, the ability of the Borrower or the Lender to dispose of
the Collateral or the rights and remedies of the Lender in relation thereto; and

 

(i) Further Assurances. The Borrower agrees that at any time and from time to
time, at the expense of the Borrower, the Borrower will, and will cause third
parties to, promptly execute and deliver all further instruments, documents and
agreements, including, without limitation, control agreements, consent
agreements and landlord’s waivers for all locations where Collateral is
maintained, and take all further action that may be necessary or desirable, or
that the Lender may request, in order to perfect and to protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and to enforce its rights and remedies hereunder with respect to any
Collateral.

 

SECTION 5. Negative Covenants.

 

The Borrower covenants that until such time as all of the Secured Obligations
are indefeasibly paid or satisfied in full, without the prior written consent of
the Lender:

 

(a) Sale or Hypothecation of Collateral. The Borrower shall not directly or
indirectly, whether voluntarily, involuntarily, by operation of law or otherwise
(i) sell, assign, transfer, exchange, lease, lend, grant any option with respect
to, return or dispose of any of the Collateral (other than inventory items sold
or leased in the ordinary course of the Borrower’s business), or any of the
Borrower’s rights therein, or enter into any agreement to take any of the
foregoing actions, nor (ii) create or permit to exist any lien on or with
respect to any of the Collateral, except for the liens in favor of the Lender.
The inclusion of “proceeds” as a component of the Collateral shall not be deemed
a consent by the Lender to any sale, assignment, transfer, exchange, lease,
loan, granting of an option with respect to or disposition of all or any part of
the Collateral;

 

(b) Location of Collateral; Changes of Name. The Borrower shall not, without
giving to the Lender at least sixty (60) days’ prior written notice, (i) cause
or allow any of the Collateral to be moved, other than Inventory sold or leased
in the ordinary course of business or vehicles or rolling stock or other
personal property moved in the ordinary course of business; (ii) move its chief
executive office or the location of its books or records; (iii) change its name,
its trade or fictitious business name(s), business structure or its form of
doing business; or (iv) liquidate, merge or consolidate with or into any other
business organization;

 

6



--------------------------------------------------------------------------------

(c) Certain Agreements. The Borrower shall not cause, suffer or permit to occur
any compromise, adjustment, amendment, modification, settlement, waiver,
substitution or termination in respect of any Receivable, other than in the
ordinary course of business, or in respect of any Contract, License or Permit;
and

 

(d) Preservation of Collateral. The Borrower shall not cause or allow anything
to be done which might impair, or fail to do anything necessary or advisable in
order to preserve, the value of the Collateral and the security interests of the
Lender therein. The Borrower shall not use nor permit the use of the Collateral
for illegal purposes.

 

SECTION 6. Rights of the Lender with respect to Receivables.

 

(a) The Lender hereby authorizes the Borrower to collect any Receivables in
which the Lender has been granted a security interest hereunder, and the
Borrower agrees to use its best efforts to effect the prompt collection thereof.
The Lender hereby further authorizes the Borrower to use the proceeds of any
such collections in the conduct of its business in the ordinary course. However,
such authorization may be terminated by the Lender for any reason and at any
time, and the Lender may, at its election, notify the account debtor on any or
all such Receivables of the assignment thereof and effect collection thereof
directly from the account debtor obligated thereon. Upon request of the Lender
at any time, the Borrower will notify all such account debtors that payments are
to be made to the Lender or its agent or designee. The Borrower shall also, at
the request of the Lender at any time or from time to time, execute and deliver
to the Lender an assignment or assignments, in form satisfactory to the Lender,
of all of the Borrower’s then existing Receivables and the proceeds thereof.
When any such notice to make payments directly to the Lender or any such agent
or designee shall have been given, the Borrower shall no longer have any right
to collect the affected Collateral. If notwithstanding the giving of any notice,
any account debtor or other obligor shall make payment to the Borrower, the
Borrower shall hold all such payments in trust for the Lender without
commingling the same with other funds of the Borrower and shall (i) deliver the
same to the Lender or any such agent or designee, immediately upon receipt by
the Borrower in the identical form received, together with any necessary
endorsements, or (ii) immediately deposit them in a separate account maintained
with or by the Lender or any agent or designee of the Lender, in which only such
payments and other proceeds of Collateral shall be deposited.

 

(b) With or without notice to the Borrower and without affecting the liability
of the Borrower hereunder, any Receivables in which the Lender has been granted
a security interest hereunder may be altered or modified by the Lender in any
respect, and the Lender may

 

(i) settle and adjust all disputes and claims directly with the account debtor
with respect to any such Receivables;

 

(ii) alter, accelerate, extend or change the time, manner and/or amount of any
payments made or to be made by the account debtor under any such Receivable;

 

7



--------------------------------------------------------------------------------

(iii) consent from time to time to the acceptance of security or additional or
substituted security of any kind for any obligation of the account debtor under
any such Receivable or to the release, surrender or alteration of any such
security; and

 

(iv) deal as aforesaid or in any other manner with the account debtor or any
guarantor of any such Receivable. Nothing herein contained shall be construed as
requiring or obligating the Lender or any such agent or designee to make any
demand, or to make any inquiry as to the nature or sufficiency of any payment
received by it or to present or file any claim or notice or take any action with
respect to any Collateral or the monies due or to become due thereunder or to
take any steps necessary to preserve any rights against prior parties. Neither
the Lender nor the agent or designee of the Lender shall have any liability to
the Borrower on the Collateral for actions taken in good faith pursuant to this
Section and without gross negligence.

 

(c) At any time after the occurrence and during the continuance of an Event of
Default, the Lender shall have the right to make test verifications of the
Receivables in any manner and through any medium that it considers advisable,
and the Borrower shall furnish all assistance and information that the Lender
may require in connection therewith. At any time after the occurrence and during
the continuance of an Event of Default, and from time to time, upon the Lender’s
request and at the expense of the Borrower, the Borrower shall cause independent
public accountants or others satisfactory to the Lender to furnish to the Lender
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

 

SECTION 7. The Lender Appointed Attorney-in-Fact. The Borrower hereby appoints
the Lender the Borrower’s attorney-in-fact with full authority in the place and
stead of the Borrower and in the name of the Borrower or otherwise, from time to
time in the Lender’s sole and absolute discretion to take any action and to
execute and deliver, and if appropriate to file and/or record with the
appropriate office, any agreements, documents or instruments, including, without
limitation, security agreements, financing statements, financing statement
amendments, continuation statements or other documents without the signature of
the Borrower (where permitted by law) which the Lender may deem necessary or
advisable to accomplish the purposes of this Agreement. The Borrower
acknowledges that the foregoing grant of power of attorney is coupled with an
interest and is irrevocable.

 

SECTION 8. The Lender May Perform. If the Borrower fails to perform any
agreement or covenant contained herein, the Lender may itself perform or cause
the performance of such agreement or covenant, and the expenses of the Lender
incurred in connection therewith, plus interest at the rate specified in the
Funding Documents from the date of such advance to the date of reimbursement,
shall be payable by the Borrower under SECTION 10. However, nothing in this
Agreement shall obligate the Lender to act.

 

SECTION 9. Events of Default; Remedies Upon Default. The breach of this
Agreement or occurrence of any Event of Default under any Funding Document,
which breach or Event of Default is not cured within the applicable cure period
provided herein or therein, if any, shall constitute an event of default
hereunder. Upon the occurrence of any event of default hereunder, the Lender may
exercise, in addition to all other rights and remedies of the Lender hereunder
or

 

8



--------------------------------------------------------------------------------

at law or in equity, any and all of the following rights and remedies, all of
which shall be cumulative and not mutually exclusive:

 

(a) Notification to Third Parties. The Lender may (i) open the Borrower’s mail
and collect any and all amounts due to the Borrower from other persons; (ii)
notify any account debtor obligated on any of the Receivables or any purchaser
of Collateral or any other person of the Lender’s interest in the Collateral and
instruct any such persons to make payments thereon directly to the Lender; and
(iii) notify postal authorities that all mail addressed to the Borrower is to be
delivered to the Lender.

 

(b) Compromise of Claims. The Lender may grant extensions, compromise claims and
settle Collateral for less than face value, all without prior notice to the
Borrower.

 

(c) Use of Trade Names, Etc. The Lender may use in connection with any assembly
or disposition of the Collateral, any trademark, trade name, trade style,
copyright, patent right, technical process or other proprietary right used or
utilized by the Borrower.

 

(d) Other Rights Against Borrower Hereunder. The Lender may exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it, all the rights and remedies of a secured party
under the Code, and the Lender may, but shall not be required to, also without
notice except as specified below sell the Collateral or any part thereof in one
or more parcels at public or private sale, for cash, on credit or for future
delivery, and upon such other terms as the Lender in its sole and absolute
discretion may deem commercially reasonable. The Borrower agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to the Borrower of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Lender shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. The Lender may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Borrower hereby waives any claims against the Lender
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Lender accepts the first offer received
and does not offer such Collateral to more than one offeree, and in all events
such sale shall be deemed to be commercially reasonable. At any such public or
private sale, the Lender may be the purchaser of the Collateral.

 

(e) Application of Proceeds. Any cash held by the Lender as Collateral and all
cash proceeds received by the Lender in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral may, in the
discretion of the Lender, be held by the Lender as Collateral for, and/or then
or at any time thereafter applied (after payment of any amounts payable to the
Lender pursuant to SECTION 10) in whole or in part by the Lender against all or
any part of the Secured Obligations in such order as the Lender shall elect.
After such application and after payment by the Lender of any other amount
required by law, any surplus of such cash or cash proceeds held by the Lender
and remaining after payment in full of all the Secured Obligations shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus. In a like manner, the Borrower shall pay to the Lender, without

 

9



--------------------------------------------------------------------------------

demand, whatever amount of the Secured Obligations remains unpaid after the
Collateral has been sold and the proceeds applied as aforesaid, together with
interest thereon from the date of demand at the highest rate specified in the
Bridge Promissory Note or Promissory Note, as the case may be, which interest
shall also constitute a part of the Secured Obligations. Without limiting the
foregoing, the Borrower hereby expressly waives any obligations to the Lender
may have regarding the foregoing under Section 9207(c) of the Code.

 

(f) Other Rights. The Lender shall not be obligated to resort to its rights or
remedies with respect to any other security for or guaranty or payment of the
Secured Obligations before resorting to its rights and remedies against the
Borrower or the Collateral hereunder. All rights and remedies of the Lender
shall be cumulative and not in the alternative.

 

SECTION 10. Liability and Indemnification. The Lender shall not be liable to the
Borrower for any act (including, without limitation, any act of active
negligence) of or omission by the Lender unless the Lender’s conduct constitutes
willful misconduct or gross negligence. The Borrower agrees to indemnify and to
hold the Lender harmless from and against all losses, liabilities, claims,
damages, costs and expenses (including actual attorneys’ fees and disbursements)
with respect to (a) any action taken (including, without limitation, any act of
active negligence) or any omission by the Lender with respect to this Agreement,
provided that the Lender’s conduct does not constitute willful misconduct or
gross negligence, and (b) any claims arising out of the Borrower’s ownership of
the Collateral or the Lender’s security interest therein.

 

SECTION 11. Expenses. The Borrower will upon demand pay to the Lender the amount
of any and all expenses, including the fees and expenses of its counsel and of
any experts and agents, which the Lender may incur in connection with (a) the
administration of this Agreement, (b) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, (c)
the exercise or enforcement of any of the rights of the Lender hereunder, and
(d) the failure by the Borrower to perform or observe any of the provisions
hereof.

 

SECTION 12. Security Interest Absolute. All rights of the Lender and security
interests hereunder, and all Secured Obligations of the Borrower hereunder,
shall be absolute and unconditional irrespective of:

 

(a) any lack of validity or enforceability of and Funding Document or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Funding Document or any other agreement
or instrument relating thereto;

 

(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Secured Obligations; or

 

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrower.

 

10



--------------------------------------------------------------------------------

SECTION 13. Amendments, Waiver. No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Borrower herefrom shall in any
event be effective unless the same shall be in writing and signed by the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

SECTION 14. Notices. All payments, notices, requests, demands or other
communications to the respective parties hereto shall be in writing and shall be
deemed to have been given when received by the party to which sent either by
facsimile or ten (10) days after deposit in the mail by certified or registered
mail with postage prepaid and shall be addressed to Lender at Flat 2A, Palm
Court, 55 Robinson Road, Mid-Levels, Hong Kong, SAR, China, Fax: 852-2964-0458,
Attn: Robert Cheney with a courtesy copy to Loeb & Loeb, 10100 Santa Monica
Blvd., Suite 2200, Los Angeles, California, 90067, Fax: (310) 282-2200, Attn:
Curtis Bajak, Esq. and to Borrower at 47266 Benecia Street, Fremont, California
94538-7330, Fax: (510) 657-4476, Attn: Gabriel B. Vegh, Chairman & CEO with a
courtesy copy to Sichenzia Ross Friedman Ference LLP, 1065 Avenue of the
Americas, New York, New York, 10018, Fax:(212) 930-9725, Attn: Richard A.
Friedman, Esq.

 

SECTION 15. Continuing Security Interest; Assignment of Obligations. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until payment in full of the Secured
Obligations, (b) be binding upon the Borrower, its successors and assigns, (c)
inure, together with the rights and remedies of the Lender hereunder, to the
benefit of the Lender and its successors, transferees and assigns, (d)
constitute, along with Funding Documents and any other security agreements by
and among the Lender and the Borrower, the entire agreement between the Borrower
and the Lender, and (e) be severable in the event that one or more of the
provisions herein is determined to be illegal or unenforceable. Without limiting
the generality of the foregoing clause (c), the Lender may assign or otherwise
transfer any Secured Obligation to any other person or entity, and such other
person or entity shall thereupon become vested with all the benefits in respect
thereof granted to the Lender herein or otherwise. On the payment and
performance in full of all of the Secured Obligations, the rights of the Lender
hereunder shall terminate and the Lender shall execute and deliver to Borrower,
at Borrower’s sole expense, all releases, powers of attorney other instruments
as may be necessary or proper to terminate the lien granted to the Lender
hereunder and to revest in Borrower full title to the Collateral, subject to any
disposition thereof which may have been made by the Lender pursuant thereto, all
without recourse or warranty.

 

SECTION 16. Return of Collateral. Subject to any duty imposed by law or
otherwise to the holder of any subordinate lien on the Collateral known to the
Lender, and subject to the direction of a court of competent jurisdiction, upon
the extinguishment of any commitment of the Lender to make any further advances
under the Funding Documents and the payment in full of the Secured Obligations,
the Borrower shall be entitled to the return of all Collateral in the possession
of the Lender; provided, however, that the Lender shall not be obligated to
return to the Borrower or deliver to the holder of any subordinate lien any such
Collateral until it is satisfied that all amounts with respect to the Secured
Obligations are no longer subject to being recaptured under applicable
bankruptcy or insolvency laws or otherwise. The return of Collateral, however
effected, shall be without recourse to the Lender and the Lender shall be
entitled to receive appropriate documentation to such effect. The return of
Collateral shall be effected without representation or warranty and shall not
entitle the Borrower to any right to any endorsement.

 

11



--------------------------------------------------------------------------------

SECTION 17. Governing Law; Terms. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California. Unless
otherwise defined herein or in the Funding Documents, terms defined in the Code
are used herein as therein defined.

 

SECTION 18. TRIAL BY JURY. THE BORROWER HEREBY WAIVES, AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE SUBJECT MATTER
HEREOF, ANY DOCUMENT RELATING HERETO OR ANY SECURED OBLIGATION, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE.

 

SECTION 19. Jurisdiction. The Borrower hereby:

 

(a) irrevocably submits to the jurisdiction of the courts within the County of
Los Angeles, California and to the jurisdiction of the United States District
Court for the Central District of California for the purposes of any action or
proceeding arising out of or relating to this Agreement or the subject matter
hereof and brought by any other party;

 

(b) waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action or proceeding, any claim that (A) it is not
personally subject to the jurisdiction or such courts, (B) the action or
proceeding is brought in an inconvenient forum or (C) the venue of the action or
proceeding is improper; and

 

(c) agrees that, notwithstanding any right or privilege it may possess at any
time, such party and its property are generally subject to suit on account of
the obligations assumed by it hereunder.

 

Any party may at its option bring any action or other proceeding arising out of
or relating to this Agreement or the subject matter hereof against any other
party or any of its assets in the courts of any jurisdiction or place where such
other party or such assets may be found or where such other party may be subject
to personal jurisdiction, and may effect service of process as provided under
any applicable law.

 

Each party hereby acknowledges that this is a commercial transaction, that the
foregoing provisions for consent to jurisdiction and service of process have
been read, understood and voluntarily agreed to by each party and that by
agreeing to such provisions each party is waiving important legal rights.

 

SECTION 20. Counterparts; Electronic Signatures. This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties to this Agreement may execute
this Agreement by signing any such counterpart. Facsimile and electronically
copied signatures on this Agreement shall be deemed the equivalent of original
signatures.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

“BORROWER”: CARDIMA, INC. By:  

/s/ Gabriel B. Vegh

--------------------------------------------------------------------------------

Title:   Chief Executive Officer “LENDER”: APIX INTERNATIONAL LIMITED By:  

/s/ Victor Lee

--------------------------------------------------------------------------------

Title:   Director

 

13